Citation Nr: 1533147	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  12-18 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for a recurrent left inguinal hernia, status-post surgical repair.


REPRESENTATION

Veteran represented by:	Lawrence Kibler, Attorney


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel





INTRODUCTION

The Veteran served on active duty from March 1955 to December 1958. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 rating decision in which the RO denied a rating in excess of 10 percent for a recurrent left inguinal hernia, status-post surgical repair. 

In January 2013, the Vice Chairman of the Board, on his own motion, advanced this appeal on the on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014). 

In January 2013, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development. 

In an April 2015 rating decision, the AMC partially granted the Veteran's claim for an increased rating for a recurrent left inguinal hernia, and awarded a 30 percent rating, effective February 17, 2010.  As the Veteran was not granted the full benefit sought, the issue of an increased rating for a recurrent left inguinal hernia remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded). 

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file does not reveal any additional documents pertinent to the matter on appeal.


FINDING OF FACT

In June 2015, prior to the promulgation of an appellate decision, the Veteran's attorney submitted a statement indicating that the Veteran wished to withdraw from appeal his claim for an increased rating for a recurrent left inguinal hernia, status-post surgical repair.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claim for an increased rating for a  recurrent left inguinal hernia, status-post surgical repair, are met.  38 U.S.C.A.        § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  An appeal withdrawn on record during a hearing is an exception to the requirement for a written withdrawal.  See 38 C.F.R. § 20.204(b). 

In the present case, in a June 2015 statement, the Veteran's attorney withdrew from appeal the claim for an increased rating for a recurrent left inguinal hernia, status-post surgical repair.  Hence, with respect to such claim, there remain no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it must be dismissed.







(CONTINUED ON NEXT PAGE)

ORDER

The appeal is dismissed.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


